Citation Nr: 0114324	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.  

In making its determination, the RO did not address the 
preliminary consideration of whether the veteran had 
presented new and material evidence to reopen his claim, 
which had been denied originally in 1982, and which was not 
appealed at that time.  Because the Board must consider the 
preliminary matter of whether new and material evidence has 
been presented to reopen the claim, in spite of the RO's 
failure to do so, the issue on appeal has been rephrased as 
on the first page.

Although the RO denied the appellant's claim without 
considering the preliminary issue of whether he had submitted 
new and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" before the Board.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim, the question of 
whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issue on appeal has been 
recharacterized on page one of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The issue of entitlement to service connection on the merits 
will be the subject of the REMAND herein.


FINDINGS OF FACT

1.  The appellant's initial claim of entitlement to service 
connection for diabetes mellitus was denied in November 1982.

2.  The appellant was notified of the denial and of his 
appeal rights in December 1982, and he did not initiate an 
appeal.

3.  The appellant has presented new medical and lay evidence 
since December 1982 that is so significant it must be 
considered in order to decide his claim.


CONCLUSIONS OF LAW

1.  The November 1982 denial of service connection for 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302 (2000).

2.  New and material evidence has been presented, and the 
claim of entitlement to service connection for diabetes 
mellitus has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his original claim of entitlement to 
service connection for diabetes mellitus in August 1982.  The 
RO obtained the veteran's service medical records, VA 
treatment records dated in August 1982, and a letter from 
S.I. Courtman, M.D., dated in November 1982.  Dr. Courtman 
reported that he or she had treated the veteran for diabetes 
mellitus since 1966.  The veteran was also accorded a VA 
examination in October 1982, in which diabetes mellitus was 
diagnosed.  The veteran reported that he had had the disease 
for 17 years.

The RO originally denied the veteran's claim on November 1, 
1982.  It thereafter received some of the records listed 
above, and confirmed the denial on November 18, 1982.  The RO 
notified the veteran of the denial and of his appeal rights 
in a letter dated in December 1982.  The veteran did not 
disagree with that denial.

In December 1998, the veteran sought to reopen his claim.  He 
presented a letter from H.F.M. Garrett, M.D., dated December 
1998.  Dr. Garrett reported that he had treated the veteran 
before the veteran's military service, and there was no 
evidence of diabetes.  He reported that the veteran had been 
diagnosed to have diabetes on employment examination in July 
1965.  He stated that his office had burned in 1985, and he 
no longer had treatment records for the veteran.  He stated 
his professional opinion that the veteran would not have had 
time to develop diabetes in the less than a year from 
separation from service and July 1965 and that, 
"[u]ndoubtedly it was present during his tour of active 
duty."

The veteran also presented lay statements from people who 
stated they knew he was turned down for employment with Brown 
Paper Company in the summer of 1965 because of diabetes or 
hyperglycemia.

II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

The veteran was notified of the denial of service connection 
for diabetes mellitus in December 1982.  He was told his 
appeal rights.  He did not file a notice of disagreement 
within a year of that decision.  The November 1982 decision 
is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

As noted in the Introduction, the RO did not address whether 
the appellant had presented new and material evidence to 
reopen his claim.  When the Board addresses an issue that was 
not addressed by the RO, consideration must be given to 
whether the appellant will be prejudiced by the Board's 
consideration of the issue in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the claim in 
April and May 1999, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.  Furthermore, the Board's decision with respect to 
whether new and material evidence has been presented is 
favorable to the appellant.

In this case, Dr. Garrett's letter is new.  It was not of 
record in 1982.  It reports a medical opinion linking the 
veteran's diabetes mellitus to his active military service.  
It is therefore material.  It alone would be sufficient to 
reopen the claim.  It is bolstered by the new statements from 
people who report that they remember he was diagnosed to have 
either diabetes or hyperglycemia in the summer of 1965.

New and material evidence has been presented.  The claim is 
reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened, and, to that extent, the appeal is granted.


REMAND

During the pendency of this claim, there has been a 
significant change in the law.  The RO denied the veteran's 
claim prior to the recent passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  VCAA provides additional requirements 
for notice to claimants and the development of all claims 
seeking entitlement to veterans benefits.  The instant claim 
presents just such an opportunity.  For example, in the 
notice of disagreement filed in May 2000, the veteran 
identified additional pertinent evidence that could assist 
him in the pursuit of his claim, namely "old records of 
employment physical [sic]."  The veteran has previously 
indicated that his diabetes mellitus was first diagnosed on 
employment physical at Brown Paper Company.  He should be 
given the opportunity to provide a release with adequate 
information to request the examination report from Brown 
Paper Company, or to present the report himself.  He has 
variously reported that this physical took place in July 1965 
and in August 1965, so he should be asked to be as specific 
as he can.  If he has a copy of the examination report, he 
should present it.  As the changes enacted by the VCAA 
require that the VA "shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies . . . .", the RO must develop 
and readjudicate the veteran's claim in accordance with that 
Act.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).

Further, if any development efforts are unsuccessful, the RO 
should notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination to determine 
the date of onset and etiology of the disorder at issue.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for diabetes mellitus since 
his separation from service to the 
present, including, but not limited 
to, the Brown Paper Company 
employment physical identified by 
the veteran as having taken place in 
July or August 1965; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
diabetes mellitus since his 
separation from service to the 
present, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have not been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination to obtain a 
medical opinion as to whether it is at least 
as likely as not that his diabetes mellitus 
had its onset during active service or within 
the one year period following service, or is 
otherwise attributable to any in-service 
disease or injury.

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service medical 
records.  All tests deemed necessary by the 
examiner are to be performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeal

 



